Citation Nr: 1829423	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  11-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to September 1980 and from October 2003 to January 2005.

This appeal came before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board in May 2014, December 2015, September 2016, and August 2017.

A hearing before the undersigned Veterans Law Judge (VLJ) was held at the RO in August 2013.  The hearing transcript has been included in the claims file.

The claim of entitlement to a TDIU is addressed in the REMAND portion below and REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development. 


FINDING OF FACT

Throughout the appeal, the Veteran's low back disability has been manifested by forward flexion limited, at worst, to 35 degrees, has not been ankylosed, and has not been productive of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, even when considering the Veteran's pain and functional impairment on use.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a low back disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2002); 38 C.F.R. § 4.1 (2017).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

A recent United States Court of Appeals for Veterans Claims (Court) decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran seeks a higher rating for his lumbar spine disability, rated at 20 percent disabling pursuant to Diagnostic Code (DC) 5242.  

DC 5242 directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2017).

Under DC 5243, this disability is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Otherwise, under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under these diagnostic codes, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

The General Rating Formula for Diseases and Injuries of the Spine, provide further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.

As mentioned, in addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In the present case, the only evident associated neurologic manifestations are left and right radiculopathy of the lower extremities, for which service connection has already been established.  Further, the Board notes that the issue of whether the Veteran was entitled to higher ratings for these disabilities was previously adjudicated in the August 2017 Board decision.  In Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc) the Court recognized that VA has broad discretion to dismember a claim and adjudicate the pieces in jurisdictionally separate proceedings.  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("Bifurcation of a claim generally is within VA's discretion.").  Therefore, the Board need not revisit the matter and evidence pertaining to the right and left lower extremity radiculopathy will not be included below.   

The evidence of record includes VA examinations dated in April 2010, July 2012, June 2015, January 2017, and September 2017.  Additionally, there are VA and private treatment records pertaining to this disability.  

In the April 2010 VA examination, the Veteran reported pain, decreased motion, and stiffness.  The Veteran reported flare-ups occurring weekly and precipitated by prolonged sitting or lifting heavy object.  During a flare-up, the Veteran reported that he cannot sit to do any work.  The examiner noted there was no evidence of bowel and bladder impairment.  On physical examination, there was no objective evidence of spasms, weakness, guarding, tenderness, atrophy, or pain on motion.  Range of motion testing revealed flexion to 75 degrees, extension to 30 degrees, left lateral flexion to 10 degrees, right lateral flexion to 30 degrees, left lateral rotation to 10 degrees, and right lateral rotation to 30 degrees.  There was no objective evidence of pain following repetitive motion and no additional functional limitations.  Sensory and deep tendon reflexes were normal.  The examiner also noted there were incapacitating episodes due to IVDS but did not provide the frequency of such or whether they were prescribed by a physician.  Finally, the examiner indicated there were significant effects on the Veteran's employment as a result of his low back disability.  Specifically, the examiner stated the Veteran could not do physical work where he had to lift or sit a long time.  As such, the Veteran stated he was in school to retrain himself.

The Veteran was reexamined in July 2012.  The Veteran reported that he believed the pain was worse than the last time he was examined.  He also reported spasms and stiffness.  The Veteran again reported flare-ups daily with a duration of 6 hours to 1 day, and the location varies from the while lower back to sometimes only radiating down into his buttocks.  He denied bowel or bladder impairments, incapacitating episodes, or limitations on walking.  It was noted the Veteran was using a back brace.  Further, the July 2012 examiner noted the Veteran had been unemployed since 2011 and indicated the Veteran was currently a student after quitting his job as a fork-lift operator since his doctor told him he may not be able to do that job much longer.  Upon physical examination, there was no evidence of atrophy or ankylosis, and the Veteran's gait and spinal curvature were normal.  There was no tenderness but the examiner noted guarding and pain on motion.  Range of motion testing revealed flexion to 65 degrees, extension to 30 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted a decrease in flexion to 60 degrees following repetitive motion.  

The Veteran was next examined in June 2105.  The VA examiner noted the Veteran's prior complaints as well as increase in his pain following an April 2014 motor vehicle accident in which the Veteran was rear-ended.  The Veteran reported experiencing flare-ups 1 to 2 times a month, lasting 1 to 2 weeks.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees.  Upon repetitive testing, range of motion revealed decreased flexion to 50 degrees, and right lateral flexion to 10 degrees.  The examiner also indicted the Veteran was examined during a flare-up and the range of motion findings were noted as the same as those following repetition showing only a decrease in flexion and right lateral flexion.  There was pain noted for flexion and extension but no pain on weight-bearing.  The examiner found that the Veteran has decreased motion due to spasms which did not result in abnormal gait or spinal curvature.  There was no evidence of guarding or tenderness.  The examiner also noted the Veteran has IVDS but indicated he did not have any incapacitating episodes in the last 12 months.  The Veteran required the use of a brace.  As for any impact on the Veteran's employment, it was indicated the Veteran is precluded from bending, lifting, heavy objects, squatting, or prolonged standing, sitting, or walking.

The Veteran was next examined in January 2017.  The Veteran reported that his back pain had worsened since his last examination, and he reported shooting pain down his legs.  The Veteran also reported that he was having more difficulty getting up from sitting or lying down positions.  The Veteran also reported flare-ups and stated they occur with activity or inactivity, exposure to cold or damp environment.  He reported they occur 1 to 2 times per week, lasting from 2 days to a week each time, with shooting pain.  The Veteran also reported that he suffers from functional loss as a result of his back disability in that it he has a limp; is unable to stand, sit, or walk extended periods of time; he uses his legs to avoid bending activities; he is unable to work in occupations, such as an electrician; ride his lawnmower to mow his grass without breaks; he has to take hourly breaks to walk around while driving; he lives alone and doing household chores is limited; he is unable to climb ladders to do overhead household maintenance; he avoids heavy lifting heavy or large objects; and, he suffers from drowsiness as a result of medication.  

Range of motion testing revealed flexion to 50 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner noted pain in forward flexion, extension, and right lateral flexion motions.  There was no evidence of pain on weight bearing, or objective evidence of localized pain or tenderness to palpation.  Upon repetitive testing, range of motion revealed decreased flexion to 40 degrees, extension to 20 degrees, and right lateral flexion to 20 degrees.  It was noted that pain limited functional ability following repetitive testing.  The examiner also indicted the Veteran was not examined during a flare-up but that the examination is medically consistent with the Veteran's statements describing functional loss during flare-ups, with pain significantly limiting functional ability during a flare-up.  The examiner found that the Veteran suffers from muscle spasms resulting in abnormal gait or spinal curvature, but no evidence of guarding.  There was no evidence of any other neurological abnormalities, aside from the service connected radiculopathy.  The examiner also noted the Veteran has IVDS but indicated he did not have any incapacitating episodes in the last 12 months.  The Veteran required the occasional use of a brace while driving for long periods of time.  As for any impact on the Veteran's employment, it was indicated the Veteran is precluded from bending, lifting, heavy objects, squatting, or prolonged standing, sitting, or walking.

Finally, the Veteran was most recently examined in September 2017.  His reported symptoms and the frequency of flare-ups were the same as those noted in January 2017.  Range of motion testing revealed flexion to 35 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  The examiner noted pain on motion for all directions and on weight bearing.  The Veteran was able to perform repetitive testing without additional loss of function or range of motion.  There was no evidence of pain or tenderness to palpation.  As to whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, the examiner stated he was unable to say without resort to mere speculation as there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Additionally, the examination was not conducted during a flare-up and the examiner stated that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare up.  The examiner also noted the Veteran has muscle spasm and guarding resulting in abnormal gait or spinal curvature.  There was no evidence of ankylosis or any other neurological abnormalities, aside from the service connected radiculopathy.  The examiner also noted the Veteran has IVDS but indicated he did not have any incapacitating episodes in the last 12 months.  Finally, the examiner stated the Veteran's low back disability impacted his ability to work in that the Veteran is unable to lift, turn, twist, carry, sit or stand for any length of time without excruciating pain.

Additionally, the Veteran's VA and private treatment records show his continuous complaints of pain associated with his low back disability.  However, there are no objective range of motion findings in these treatment records that are materially different from the findings noted in the multiple VA examinations noted above.   

The Board determines that the evidence preponderates against the Veteran's claim for a disability rating in excess of 20 percent for his service-connected low back disability.  In particular, the Board acknowledges the Veteran's complaints of chronic back pain, which the record clearly documents.  However, the Veteran's flexion was limited, at most, to 35 degrees.  See September 2017 VA examination.  

With respect to functional loss, the VA examiners noted evidence of pain on motion with additional limitations in range of motion on repetitive motion.  See January 2017 VA Examination.  Even considering the additional functional impact and the Veteran's reports of pain, the fact remains the Veteran has motion in his lumbar spine up to 35 degrees flexion, which is greater than the required findings for a 40 percent rating based on limitation of motion.  Therefore, the Board finds that even when considering any functional limitations due to pain identified in 38 C.F.R. §§ 4.40, 4.45 4.59 as well as the criteria in DeLuca and Mitchell, the Veteran's functional loss did not equate to the criteria required for a 20 percent rating.

The Board notes that at no time during the appeal period did the Veteran have limitation of motion of the lumbar spine even considering DeLuca, Correia, Sharp and other directives.  Thus a higher rating is not warranted on that basis. 

As for whether the Veteran is entitled to the higher 40 percent rating for IVDS, which requires incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the VA examiners all noted there was no evidence of incapacitating episodes requiring bed rest.  

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his lumbar spine disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain and stiffness in his back.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his VA examinations and hearing.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").


ORDER

Entitlement to a disability rating in excess of 20 percent for the lumbar spine disability is denied. 



REMAND

The Veteran is seeking entitlement to a TDIU on the basis that he is unable to obtain and maintain substantially gainful employment due to the severity of his service connected disabilities.  

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16. 

It is further provided that the existence or degree of nonservice-connected or previous employability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  Marginal employment - defined as when a Veteran's earned annual income does not exceed the poverty threshold for one person - shall not be considered substantially gainful employment.  38 C.F.R. § 4.16.

Here, the Board notes that the Veteran does not meet the schedular requirement for a TDIU.  The Veteran's service connected disabilities include lumbar spine disability, rating at 20 percent disabling from December 17, 2009; a cervical spine disability, rated at 20 percent disabling from July 6, 2012; carpal tunnel syndrome of the right and left wrists, each rated at 10 percent disabling for the entire appeals period; right and left lower extremity radiculopathy, each rated at 10 percent disabling from June 29, 2015; crushing injury to fingers on the left, rated at 0 percent for the entire appeals period; and, allergic rhinitis rated at 0 percent for the entire period on appeal.  

His combined rating is 40 percent, effective from September1, 2008; 50 percent from June 6, 2012; and 60 percent from June 29, 2015.  Therefore, he does not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2017).

A TDIU also may be granted, however, on an extra-schedular basis under the alternative provisions of § 4.16(b) on the basis of unemployability alone, if due to service-connected disability.  The Board must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Under 38 C.F.R. § 4.16(b), the RO or Board should refer to the Director of Compensation and Pension Service or other appropriate authority for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  His service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, indicated he has been unemployed since 2009 as a result of primarily his low back and neck disabilities.  The Board notes the Veteran was previously employed in a warehouse as a shipping supervisor.  The above evidence reflects that, as a result of his service connected disabilities, the VA examiners have all concluded the Veteran is unable to lift, turn, twist, carry, sit or stand for any length of time without excruciating pain.  Further, the November 2016 VA examination conducted specifically to address this question of unemployability, determined that the Veteran's disability has a direct impact upon his functioning.  Specifically, the Veteran has been unable to work due to his shortness of breath and his inability to stand or walk for long periods of time.

Therefore, based on this evidence, the Board finds that consideration of entitlement to a TDIU under 38 C.F.R. § 4.16 (b) is therefore warranted.  As the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16 (b) in the first instance, this issue must be remanded to the AOJ for referral to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the Director, Compensation and Pension Service, for extra-schedular consideration in accordance with 38 C.F.R. § 4.16(b).

2.  If after this special consideration a TDIU is not granted, send the Veteran and his representative a supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim on this remaining basis.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


